DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-18 are presented for examination.

Priority
3.         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0142357, filed on November 19, 2018.

Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.        Claim(s) 1, 7, 9, 10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Song et al (PG Pub NO 2018/0175116) 

As in claim 1, Song et al discloses a display device (Par 0005 and Fig 1) comprising: 
a light-emitting element (120) disposed on a substrate (111), the light-emitting element comprising a plurality of grouped cathode electrodes (126); (Fig 10)
an encapsulation unit (140) disposed on the light-emitting element (120) (Fig 10);  
and a plurality of grouped black matrices (Fig 10 item 194) disposed on the encapsulation unit (Fig 10 item 140), the plurality of grouped black matrices intersecting the cathode electrodes. (Fig 10) discloses plurality of grouped black matrices (194) intersecting the cathode electrodes (126)

As in claim 7, the display device according to claim 1, wherein the plurality of grouped cathode electrodes are separated from each other, and the plurality of grouped black matrices are separated from each other. (Fig 1, 10 and Par 0047, 0082) discloses plurality of grouped cathode electrodes are separated from each other, and plurality of grouped black matrices are spaced apart from each other

As in claim 9, Song et al discloses the display device according to claim 1, wherein the plurality of grouped black matrices are spaced apart from each other in a state in which a zigzag space or a linear space is provided there between. (Fig 10 and Par 0082) discloses plurality of grouped black matrices are spaced apart from each other in a state in which a linear space is provided there between.

As in claim 10, Song et al discloses the display device according to claim 1, further comprising a color filter disposed on the encapsulation unit. (Fig 10) discloses color filter (192) disposed on the encapsulation unit (140)

As in claim 13, Song et al discloses a display device (Par 0005 and Fig 1) comprising: a light-emitting element (120) disposed on a substrate (111), and a touch sensor configured by one electrode of the light-emitting element and a black matrix disposed over the light-emitting element and intersects the one electrode. (Fig 10) discloses a black matrices (194) disposed over the light-emitting element (120) and intersecting the one electrode (126)

As in claim 14, Song et al discloses the display device according to claim 13, wherein, the one electrode is a cathode electrode of the light-emitting element, the cathode electrode comprises a plurality of grouped cathode electrode. (Fig 1, 10) discloses one electrode is a cathode electrode (126) of the light-emitting element (120) having a plurality of grouped cathode electrode.

As in claim 15, Song et al discloses the display device according to claim 13, further comprises an encapsulation unit disposed on the light-emitting element, the black matrix is disposed on the encapsulation unit, and comprises a plurality of grouped black matrices. (Fig 10) discloses an encapsulation unit (140) disposed on the light-emitting element (120), the black matrix (194) is disposed on the encapsulation unit (140), and comprises a plurality of grouped black matrices

Claim Rejections - 35 USC § 103
7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.        Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (PG Pub NO 2018/0175116).


As in claim 8, Song et al discloses the display device according to claim 1, but fails to explicitly disclose each of the plurality of grouped black matrices is formed in a mesh shape, and each of the plurality of grouped cathode electrodes is formed in a bar shape. However it would have been an obvious design choice to have said plurality of grouped black matrices formed in a mesh shape and cathode electrodes is formed in a bar shape in order to yield same predictable result (i.e. transmit signal).

Allowable Subject Matter

10.        Claim(s) 2-6, 11, 12, and 16-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                  01/14/2021